 



THIRTEENTH AMENDMENT TO
LOAN AND SERVICING AGREEMENT
(Golub Capital BDC Funding LLC)

 

THIS THIRTEENTH AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of October
17, 2014 (this “Amendment”), is entered into by and among GOLUB CAPITAL BDC
Funding LLC, as the Borrower (the “Borrower”), GOLUB CAPITAL BDC, INC., as the
Transferor and the Servicer, the Institutional Lender identified on the
signature pages hereto, WELLS FARGO BANK, N.A., as the Collateral Agent, the
Account Bank and the Collateral Custodian, and WELLS FARGO SECURITIES, LLC, as
the Administrative Agent (in such capacity, the “Administrative Agent”).

 

R E C I T A L S

 

WHEREAS, the above-named parties have entered into that certain Loan and
Servicing Agreement, dated as of July 21, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Agreement”), by and among the
Borrower, the Transferor, the Servicer, each of the Conduit Lenders and
Institutional Lenders from time to time party thereto, each of the Lender Agents
from time to time party thereto, and the Collateral Agent, the Account Bank and
the Collateral Custodian;

 

WHEREAS, pursuant to and in accordance with Section 11.01 of the Agreement, the
parties hereto desire to amend the Agreement in certain respects as provided
herein;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

 

SECTION 1. Definitions.

 

Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.

 

SECTION 2. Amendment.

 

2.1 The definition of “Agented Loan” in Section 1.01 of the Agreement shall be
amended and restated in its entirety as follows:

 

““Agented Loan” means any Loan Asset originated as a part of a syndicated loan
transaction that has been closed (without regard to any contemporaneous or
subsequent syndication of such Loan Asset) prior to such Loan Asset becoming
part of the Collateral Portfolio.”

 

2.2 The definition of “Loan Asset Checklist” in Section 1.01 of the Agreement
shall be amended and restated in its entirety as follows:

 



 

 

 

““Loan Asset Checklist” means an electronic or hard copy, as applicable, of a
checklist in the form of Exhibit S delivered by or on behalf of the Borrower to
the Collateral Custodian, that identifies each of the items which constitute
Required Loan Documents to be included within the respective Loan Asset File,
which shall specify whether such document is an original or a copy and includes
the identification number and the name of the Obligor with respect to the
related Loan Asset.”

 

2.3 The definition of “Reinvestment Period” in Section 1.01 of the Agreement
shall be amended and restated in its entirety as follows:

 

““Reinvestment Period” shall mean the period commencing on the Closing Date and
ending on the day preceding the earliest of (i) November 22, 2015 (or such later
date as is agreed to in writing by the Borrower, the Servicer, the
Administrative Agent and the Lenders pursuant to Section 2.19(b)), (ii) the
occurrence of an Event of Default and (iii) the date of any voluntary
termination by the Borrower pursuant to Section 2.18(b).”

 

2.4 The definition of “Required Loan Documents” in Section 1.01 of the Agreement
shall be amended and restated in its entirety as follows:

 

““Required Loan Documents” means, for each Loan Asset, the following documents
or instruments, all as specified on the related Loan Asset Checklist:

 

(a) (i) the original executed promissory note or, if accompanied by an original
“lost note” affidavit and indemnity, a copy of the executed underlying
promissory note, endorsed by the Borrower in blank (and an unbroken chain of
endorsements from each prior holder thereof to the Borrower) and (ii) if such
promissory note is not issued in the name of the Borrower or in a Noteless Loan
Asset, a copy of each assignment and assumption agreement, transfer document or
instrument relating to such Loan Asset evidencing the assignment of such Loan
Asset from the prior third party owner thereof (if any) to the Borrower and from
the Borrower either to the Collateral Agent or in blank;

 

(b) to the extent applicable to the related Loan Asset, copies of the executed
(i) guaranty, (ii) underlying credit or loan agreement (or similar agreement
pursuant to which the related Loan has been issued or created), (iii)
acquisition agreement (or similar agreement) and (iv) security agreement,
mortgage or other agreement that secures the obligations represented by such
Loan, in each case as set forth on the Loan Asset Checklist; and

 

(c) with respect to any Loan Asset originated by the Transferor and with respect
to which the Transferor acts as administrative agent (or in a comparable
capacity), either (i) copies of the UCC-1 Financing Statements, if any, and any
related continuation statements, each showing the Obligor as debtor and the
Collateral Agent as total assignee or showing the Obligor, as debtor and the
Transferor (or the applicable Affiliate) as secured party and each with evidence
of filing thereon, or (ii) copies of any such financing statements certified by
the Servicer to be true and complete copies thereof in instances where the
original financing statements have been sent to the appropriate public filing
office for filing, in each case as set forth in the Loan Asset Checklist.”

 



2

 

 

2.5 The definition of “Stated Maturity Date” in Section 1.01 of the Agreement
shall be amended and restated in its entirety as follows:

 

““Stated Maturity Date” means October 17, 2019 or such later date as is agreed
to in writing by the Borrower, the Servicer, the Administrative Agent and the
Lenders pursuant to Section 2.19(a).”

 

2.6 Section 5.01(dd) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“(dd) [Reserved].”

 

2.7 Section 6.09 of the Agreement is hereby amended and restated in its entirety
as follows:

 

“Section 6.09 Annual Statement as to Compliance. The Servicer will provide to
the Administrative Agent, each Lender Agent and the Collateral Agent within 90
days following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on September 30, 2012, a fiscal report signed by a
Responsible Officer of the Servicer certifying that (a) a review of the
activities of the Servicer, and the Servicer’s performance pursuant to this
Agreement, for the fiscal period ending on the last day of such fiscal year has
been made under such Person’s supervision and (b) the Servicer has performed or
has caused to be performed in all material respects all of its obligations under
this Agreement throughout such year and no Servicer Termination Event has
occurred. The Borrower will provide to the Administrative Agent, each Lender
Agent and the Collateral Agent within 90 days following the end of each calendar
year, commencing with the fiscal year ending on December 31, 2014 (i) a
certification, based upon a review and summary of UCC search results, that there
is no other interest in the Collateral Portfolio perfected by filing of a UCC
financing statement other than in favor of the Collateral Agent and (ii) a
certification, based upon a review and summary of tax and judgment lien searches
satisfactory to the Administrative Agent, that there is no other interest in the
Collateral Portfolio based on any tax or judgment lien.”

 

2.8 Clause (b) of Section 10.02 of the Agreement is hereby amended to add a new
clause (ii) thereto as follows and to renumber existing clauses (ii), (iii),
(iv), (v), (vi), (vii) and (viii) as (iii), (iv), (v) (vi), (vii), (viii) and
(ix):

 

“(ii) The Collateral Agent shall promptly upon its actual receipt of a (i)
Borrowing Base Certificate from the Borrower, re-calculate the Borrowing Base
and, if the Collateral Agent’s calculation does not correspond with the
calculation provided by the Borrower on such Borrowing Base Certificate, deliver
such calculation to each of the Administrative Agent, Borrower and Servicer
within one (1) Business Day of receipt by the Collateral Agent of such Borrowing
Base Certificate.”

 



3

 

 

2.9 Clause (b)(i) of Section 12.02 of the Agreement is hereby amended in its
entirety to read as follows:

 

“(i) The Collateral Custodian shall take and retain custody of the Required Loan
Documents delivered by the Borrower pursuant to Section 3.02(a) and Section
3.04(b) hereof in accordance with the terms and conditions of this Agreement,
all for the benefit of the Secured Parties. Within five Business Days of its
receipt of any Required Loan Documents, the related Loan Tape and a hard copy of
the Loan Asset Checklist, the Collateral Custodian shall review the Required
Loan Documents to confirm that (A) such Required Loan Documents have been
executed by each party thereto (either an original or a copy, as indicated on
the Loan Asset Checklist) and have no missing or mutilated pages, (B) filed
stamped copies of the UCC and other filings (required by the Required Loan
Documents) are included, (C) each item listed in the Loan Asset Checklist is
included and verify it has been provided to the Collateral Custodian without any
missing pages or sections, and (D) the related original balance (based on a
comparison to the note or assignment agreement, as applicable), Loan Asset
number and Obligor name, as applicable, with respect to such Loan Asset is
referenced on the related Loan Tape (such items (A) through (D) collectively,
the “Review Criteria”). In order to facilitate the foregoing review by the
Collateral Custodian, in connection with each delivery of Required Loan
Documents hereunder to the Collateral Custodian, the Servicer shall provide to
the Collateral Custodian a hard copy (which may be preceded by an electronic
copy, as applicable) of the related Loan Asset Checklist which contains the Loan
Asset information with respect to the Required Loan Documents being delivered,
identification number and the name of the Obligor with respect to such Loan
Asset. Notwithstanding anything herein to the contrary, the Collateral
Custodian’s obligation to review the Required Loan Documents shall be limited to
reviewing such Required Loan Documents based on the information provided on the
Loan Asset Checklist. If, at the conclusion of such review, the Collateral
Custodian shall determine that (i) the original balance of the Loan Asset with
respect to which it has received Required Loan Documents is less than as set
forth on the Loan Tape or the Obligor name does not match, the Collateral
Custodian shall notify the Administrative Agent and the Servicer of such
discrepancy within one Business Day, or (ii) any Review Criteria is not
satisfied, the Collateral Custodian shall within one Business Day notify the
Servicer of such determination and provide the Servicer with a list of the
non-complying Loan Assets and the applicable Review Criteria that they fail to
satisfy. The Servicer shall have five Business Days after notice or knowledge
thereof to correct any non-compliance with any Review Criteria. To the extent
such non-compliance has not been cured within such time period, such Loan Asset
shall be deemed to be a Warranty Loan Asset and shall no longer be included in
the calculation of any Borrowing Base hereunder until such deficiency is cured.
In addition, if requested in writing (in the form of Exhibit N) by the Servicer
and approved by the Administrative Agent within 10 Business Days of the
Collateral Custodian’s delivery of such report, the Collateral Custodian shall
return any Loan Asset which fails to satisfy a Review Criteria to the Borrower.
Other than the foregoing, the Collateral Custodian shall not have any
responsibility for reviewing any Required Loan Documents. Notwithstanding
anything to the contrary contained herein, the Collateral Custodian shall have
no duty or obligation with respect to any Loan Asset checklist delivered to it
in electronic form.”

 



4

 

 

2.10 Clause 2 in Schedule III of the Agreement is hereby amended and restated in
its entirety as follows:

 

“2. The Obligor with respect to each such Loan Asset is organized under the laws
of the United States or any state thereof or Canada (provided that immediately
after giving effect to the acquisition of such Loan Asset by the Borrower, the
aggregate Adjusted Borrowing Value (after giving effect to any deduction
pursuant to clause (12) but prior to giving effect to any deduction pursuant to
this clause (2) and clause (39)) of all Eligible Loan Assets the Obligors of
which are domiciled in Canada shall not exceed the greater of (i) 15% of the sum
of (x) the aggregate Adjusted Borrowing Value (prior to giving effect to any
deduction pursuant to this clause (2), clause (12) and clause (39)) of all
Eligible Loan Assets plus (y) any amounts on deposit in the Principal Collection
Account or (ii) $10,000,000 (and to the extent such threshold is exceeded, such
excess shall not be included in the Adjusted Borrowing Value of the applicable
Eligible Loan Assets for purposes of the calculation of Borrowing Base))”

 

2.11 Clause 12 in Schedule III of the Agreement is hereby amended and restated
in its entirety as follows:

 

“12. Immediately after giving effect to the acquisition of such Loan Asset by
the Borrower, the aggregate Adjusted Borrowing Value (prior to giving effect to
any deduction pursuant to clause (2), this clause (12) and clause (39)) of all
Eligible Loan Assets that are first lien last-out loans shall not exceed the
greater of (i) 15% of the sum of (x) aggregate Adjusted Borrowing Value (prior
to giving effect to any deduction pursuant to clause (2), this clause (12) and
clause (39)) of all Eligible Loan Assets plus (y) any amounts on deposit in the
Principal Collection Account or (ii) $10,000,000 (and to the extent such
threshold is exceeded, such excess shall not be included in the Adjusted
Borrowing Value of the applicable Eligible Loan Assets for purposes of the
calculation of Borrowing Base).”

 

2.12 Clause 39 in Schedule III of the Agreement is hereby amended and restated
in its entirety as follows:

 

“39. Immediately after giving effect to the acquisition by the Borrower of such
Loan Asset, the Adjusted Borrowing Value (after giving effect to any deduction
pursuant to clause (12) and clause (2) but prior to giving effect to any
deduction pursuant to this clause (39)) of all Eligible Loan Assets that are
fixed rate Loan Assets shall not exceed the greater of (i) 10% of the sum of (x)
the aggregate Adjusted Borrowing Value (after giving effect to any deduction
pursuant to clause (12) and clause (2) but prior to giving effect to any
deduction pursuant to this clause (39)) of all Eligible Loan Assets plus (y) any
amounts on deposit in the Principal Collection Account or (ii) $7,500,000 (and
to the extent such threshold is exceeded, such excess shall not be included in
the Adjusted Borrowing Value of the applicable Eligible Loan Assets for purposes
of the calculation of Borrowing Base).”

 



5

 

 

2.13 Clause 41 in Schedule III of the Agreement is hereby deleted in its
entirety.

 

2.14 A new Exhibit S is added to the Agreement in the form of Exhibit S hereto.

 

SECTION 3. Agreement in Full Force and Effect as Amended.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.

 

SECTION 4. Representations and Warranties.

 

The Borrower hereby represents and warrants as of the date of this Amendment as
follows:

 

(a) this Amendment has been duly executed and delivered by it;

 

(b) this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and

 

(c) there is no Event of Default, Unmatured Event of Default, or Servicer
Termination Event that is continuing or would result from entering into this
Amendment.

 

SECTION 5. Conditions to Effectiveness.

 

The effectiveness of this Amendment is subject to receipt by the Administrative
Agent of executed counterparts (or other evidence of execution, including
facsimile signatures, satisfactory to the Administrative Agent) of this
Amendment.

 

SECTION 6. Miscellaneous.

 

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

 

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

 

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

 



6

 

 

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

 

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

 

(f) This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

 

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

(h) This Amendment to the Agreement will result in a “material modification”
that affects this transaction’s status as a “grandfathered obligation” (each as
defined in FATCA) for FATCA purposes. The Collateral Agent, the Account Bank and
the Collateral Custodian shall be entitled to rely, and shall be fully protected
in relying upon, the foregoing statement and shall have no obligation to
determine and shall assume that this transaction’s status as a “grandfathered
obligation” under FATCA has not changed, unless and until the Collateral Agent,
the Account Bank and the Collateral Custodian receives written notice from the
Borrower.

 

[Remainder of Page Intentionally Left Blank]

 



7

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

 

BORROWER: GOLUB CAPITAL BDC FUNDING LLC  

 

By: Golub Capital BDC, Inc.,

its designated manager

 

 

By: /s/ Ross A. Teune

Name: Ross A. Teune

Title: Chief Financial Officer 

    THE TRANSFEROR AND SERVICER:

GOLUB CAPITAL BDC, INC. 

 

 

 

By: /s/ Ross A. Teune

Name: Ross A. Teune

Title: Chief Financial Officer 

    THE COLLATERAL AGENT, ACCOUNT BANK AND COLLATERAL CUSTODIAN:

WELLS FARGO BANK, N.A. 

     

 

By: /s/ Carol Tracey

Name: Carol Tracey

Title: Vice President 

 

 

[Signatures Continue on the Following Page]

 



S-1

 

 

ADMINISTRATIVE AGENT: WELLS FARGO SECURITIES, LLC  

 

 

By: /s/ Matt Jensen

Name: Matt Jensen

Title: Vice President

THE INSTITUTIONAL LENDER: WELLS FARGO BANK, N.A.    

 

By: /s/ Mike Romanzo

Name: Mike Romanzo

Title: Director

 



S-2

 

 

Exhibit S

 

 



 

 

